Tannenwald, «/., concurring: I append my views because I think it advisable, in cases such as the instant one, expressly to take cognizance of the public policy aspects involved. In so stating, I am quite aware that it is not within the competence of the judiciary to develop the policy foundation for the tax consequences flowing from a particular set of circumstances. To do so would blur the line between the proper roles of the judicial and legislative branches of our Government. Nonetheless, it is clear that the expenses involved herein “are an inextricable part of the election process — one of the most sensitive elements in the fabric of the democratic way of life.” See Nichols v. Commissioner, 60 T.C. 236, 239 (1973), affd. per curiam 511 F.2d 618 (5th Cir.), cert. denied 423 U.S. 912 (1975). See also McDonald v. Commissioner, 323 U.S. 57, 62-64 (1944) (Justice Frankfurter) (4_1_4 decision). Surely, there can be no question that party conventions are part of that process, and, in the context of the real world, I think the same is true of the National Black Political Conference (or, for that matter, any other comparable conference or organization, irrespective of the definitional terms of its membership), although admittedly the involvement of the latter in the election process is less direct. Granted that both the convention and the conference afforded petitioner “educational” opportunities related to his congressional duties, they also constituted an important element in enabling him to enhance his ability to be reelected to office. The history of the treatment of campaign and other expenses relating to the election process and other activities designed to influence elected legislative bodies, culminating in the enactment of section 162(e), has been long and consistently restrictive. See McDonald v. Commissioner, supra at 62-63. What is at least as significant is the fact that the judicial approach to the treatment of such expenses has recognized the potential for unconstitutional discrimination between those officials seeking reelection and those seeking to be elected for the first time, (see McDonald v. Commissioner, supra at 63-64), or between candidates having different financial capabilities. (Bullock v. Carter, 405 U.S. 134 (1972)). I am fully cognizant that the determination of what constitutes an “ordinary and necessary” business expense within the meaning of section 162(a) generally turns upon whether it is considered to be “appropriate and helpful.” Commissioner v. Tellier, 383 U.S. 687, 689 (1966). Absent the overriding and, to my mind, limiting circumstances herein, it would not be difficult to conclude that the “appropriate and helpful” standard has been met. But given the circumstances previously outlined, I think it entirely appropriate not to apply that standard herein and to stay our hand until such time as an explicit legislative mandate is forthcoming — a mandate which undoubtedly would take into account any constitutional limitations. See Nichols v. Commissioner, supra at 239; cf. Carey v. Commissioner, 56 T.C. 477 (1971), affd. per curiam 460 F.2d 1259 (4th Cir.), cert. denied 409 U.S. 990 (1972). See also Califano v. Yamasaki, 442 U.S. 682, 693 (1979) (Federal statutes should be interpreted to avoid constitutional questions); Lucas v. Alexander, 279 U.S. 573, 577 (1929) (same). Parker and Ekman, JJ., agree with this concurring opinion.